DETAILED ACTION
This communication is responsive to the application filed May 24, 2019, and the Response to Restriction Requirement and amended claim set filed May 24, 2021.  Claims 6-14 and 24-39 are currently pending.
Claims 6, 8, 11-14, 24, 29, and 35-39 are REJECTED for the reasons set forth below.
Claims 7, 9, 10, 25-28, and 30-34 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Requirement for Restriction dated April 23, 2021, Applicant elected the claims of Group II (claims 6-14) and cancelled the claims of Groups I and III.  Applicant also added claims 24-29, which are considered to be part of Group II.  Claims 6-14 and 24-29 are currently pending and are subject to examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 11-14, 24, 29, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kölling et al. (EP 2 607 389).
Regarding claims 6, 8, 11-14, and 24, Kölling teaches a supported chromium catalyst containing 0.01 to 5 wt.% chromium.  (Abstract.)  The support – which generally controls the morphology of the catalyst – has two silica components (thereby forming a composite silica composition) (see para. [0027]), has an apparent (bulk) density of 0.25 – 1.2 g/mL (see para. [0049]), a total pore volume of 1.25 – 1.8 mL/g (see para. [0046]), a preferred BET surface area of 200 – 500 m2/g (see para. [0048]).  Each of these values lie within the claimed ranges or overlap or encompass the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kölling.
Kölling is silent as to the peak pore diameter and the average pore diameter of the catalyst.  However, Kölling teaches that the diameter of the pores is less than 200 Å (20 nm) (see para. [0046]), which overlaps the claimed range.  The examiner notes that Kölling discloses “particles that have a pore diameter,” as opposed to an average pore diameter.  Thus, the examiner interprets paragraph [0046] of prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kölling.

Regarding claims 11, 12, 35, and 36, Kölling teaches that the preferred chromium compounds in the catalyst are Cr+3 compounds that are converted to Cr+6 upon activation.  (para. [0020].)  Thus, Kölling teaches a pre-activated catalyst comprising Cr+3 compounds and an activated catalyst comprising Cr+6 compounds.

Regarding claims 13, 14, and 37, Kölling teaches a process for the polymerization of ethylene and an optional co-monomer in which the monomer is contacted with the catalyst discussed above, and the polymerization occurs in a slurry loop polymerization process.  (para. [0001].)  Regarding claim 14 specifically, if the co-monomer is present, preferred co-monomers include 1-butene, 1-hexene, and 1-octene.  (para. [0002].)

Regarding claim 29, Kölling teaches that the catalyst may contain a secondary dopant.  (para. [0021].)  The preferred dopant – zirconium – is preferably present in the amount of 2 wt.% (see Table 1), which is within the claimed range.  Kölling further teaches that titanium compounds may also be used as the secondary dopant.  (para. [0021].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a titanium compound in place of the zirconium compound because Kölling teaches that both types of compounds are useful dopants.  (See MPEP 2143(I)(B).)

Regarding claim 38, Kölling teaches that the polymerization takes place in a loop slurry reactor (see para. [0001]), and that the catalyst has a productivity of 500 – 9000 g polymer per g catalyst (see para. [0060]), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kölling.

Regarding claim 39, Kölling is silent as to the recited properties of the resulting polymer.  However, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions.  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)
	
Allowable Subject Matter
Claims 7, 9, 10, 25-28, and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art (Kölling, discussed above) teaches pore diameters up to 20 nm (see paragraph 11 above), which is well under the range recited in claim 7.  Further, Kölling does 

Regarding claims 9, 10, 25-28, and 30-34, Kölling is silent as to whether the recited amount of total pore volume is in pores with diameters in the recited range.  While it is possible that the catalyst of Kölling meets this limitation, it is not necessarily true, and one of ordinary skill would not have concluded that the catalyst of Kölling meets this limitation.  Further, none of the teachings of Kölling support a conclusion that the catalyst of Kölling necessarily meets the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763